UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1442



ADOL T. OWEN-WILLIAMS, JR.,

                                                Plaintiff - Appellant,

          versus

MERRILL LYNCH,     PIERCE,   FENNER   AND   SMITH,
INCORPORATED,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge;
Peter J. Messitte, District Judge. (CA-94-1287-PJM)


Submitted:   November 21, 1996              Decided:   December 2, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Adol T. Owen-Williams, Jr., Appellant Pro Se. Kathleen Pontone,
Margaret A. Jacobsen, MILES & STOCKBRIDGE, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying his

motion to modify an arbitration award and denying reconsideration.

We have reviewed the record and the district court's opinions and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Owen-Williams v. Merrill Lynch, No. CA-94-
1287-PJM (D. Md. Dec. 8, 1995; Mar. 19, 1996). We deny Appellant's

motion to supplement the record to add documents not before the

district court and dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2